EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on June 29, 2022.

The application has been amended as follows: 
Claims 1 and 19 are allowable. Claims 12, 13, 15-17 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 05/03/21, is hereby withdrawn and claims 12, 13, 15-17 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 15 has been amended to:
15.	(Currently Amended) 	A method of servicing a wellbore penetrating a subterranean formation with casing disposed therein to form an annular space between a wellbore wall and an outer surface of the casing, wherein at least a portion of the wellbore wall within the annular space comprises a permeable zone having fluid flow paths and an average fracture width of about W microns wherein W is from about 500 microns to about 5000 microns and wherein the average fracture width is an average size of openings of the fluid flow paths, wherein a first fluid is present in at least a portion of the annular space proximate the permeable zone, comprising: placing a spacer fluid into at least a portion of the annular space and displacing at least a portion of the first fluid from the annular space, wherein the spacer fluid comprises a particulate blend and water, wherein the particulate blend comprises (a) a type A particulate material characterized by a weight average particle size of equal to or greater than about W/3 microns, and (b) a type B particulate material characterized by a weight average particle size of less than about W/3 microns, wherein a weight ratio of the type A particulate material to the type B particulate 4Atty. Docket 2020IPM104049 UI US (4727-09000)Patent material is from about 0.05 to about 5 and wherein the type A particulate material and the type B particulate material are compositionally different; and placing a cementitious fluid into at least a portion of the annular space and displacing at least a portion of the spacer fluid from the annular space

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
US 2010/0152070 discloses a method of controlling lost circulation wherein a mud cake is disclosed to form when the drilling fluid contains particles that are approximately the same size as or have diameters greater than about one third of the pore diameter.  The reference, however, fails to sufficiently disclose, teach and/or suggest at least wherein the pore diameter is the equivalent of the average fracture width which is the average size of openings of the fluid flow paths as instantly claimed, as well as wherein such is between 500-5000 microns, in addition to wherein the particulate blend to plug such an opening includes particulates having a weight average particle size of less than W/3 microns, as instantly claimed.  As such, the reference fails to sufficiently disclose, teach and/or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/29/22